  

 

DATE FILED: A :

 

 

 

 

Telesforo Del Valle, Jr.

Michael J. Stuka
Lawrence D. Minasian

Lucas E. Andino

Wiliam Cerbone

Luis N. Colon

Hon, Robert A. Sackett
of counsel

The Honorable Richard M. Berman
United States District Judge

United states District Court
Southern District of New York
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Dear Judge Berman,

53-RMB Document 15 Filed 12/17/19 Page 1 of1

el Valle & Assoctates:

Attorneys at Law

445 Park Avenue
New York, New York 10022
(212}481-1900

wg ae yo

Decembér

ws hada astra cee eg te ai ate =
Email: tdvesq@aol.com

Fax. (212)481-4853

 

Con Feren ce” G boomed ta_Febrear.,
& Roto at fp lo Pn. Times dia .
Cxtivdéd Purivagt- po phe Appian L,
Tew act. fer dhe. Cajon See
£ob, ‘A thus lepfer:

 

SO ORDERED:
Date: [2% ~/2~ 4

‘Caled NBaanans

Richard M. Berman, U.S.D.J.

 

 

 

beeen

 

Re: — USA V. v. Modesto Arias-Soto
19 Cr. 553 (RMB)

Our office represents Mr. Modesto Arias-Soto in the above captioned matter.

We respectfuily request a continuance of the scheduled Status Conference for this case.
This is presently scheduled for a Status Conference on December 18, 2019 at 11:30AM.

We are presently in advanced negotiations with the Government and believe an
adjournment to early 2020 will enhance the likelihood of a disposition that will avoid hearings
and/or trial. We agree for time to be excluded.

The Government, by way of A.U.S.A. Matthew Hellman, consent to this request for

adjournment.

Thank you for your consideration to this matter.

Ce:

A.U.S.A. Matthew Hellman, Esq.

Respectfully submitted,

iS/

Telesforo Del Valle, Jr., Esq.
Attorney for Modesto Arias-Soto,
Defendant.

 
